     Case 2:19-cv-07048-RGK-PJW Document 9 Filed 08/13/19 Page 1 of 5 Page ID #:101



1     NICOLA T. HANNA
      United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Criminal Division
      STEVEN R. WELK
4     Assistant United States Attorney
      Chief, Asset Forfeiture Section
5     JOHN J. KUCERA (Cal. Bar No. 274184)
6     Assistant United States Attorney
      Asset Forfeiture Section
7          1400 United States Courthouse
           312 North Spring Street
8          Los Angeles, California 90012
           Telephone: (213) 894-3391
9          Facsimile: (213) 894-0142
           E-mail:    John.Kucera@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA
12
                              UNITED STATES DISTRICT COURT
13
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
      UNITED STATES OF AMERICA,                No. CV 19-07048
15
16               Plaintiff,
                                               NOTICE OF RELATED CASES
17                     v.                      PURSUANT TO LOCAL RULE 83-1.3.1

18    APPROXIMATELY $518,172.92 IN
      BANK FUNDS SEIZED FROM WELLS
19    FARGO BANK ACCOUNT '4455,
20
                 Defendant.
21
22          Pursuant to Local Rule 83-1.3.1, notice is hereby given that

23    this case is related to the following pending cases:

24          1.   Case number CV 18-6742-RGK (PJWx), In the Matter of the

25    Seizure of Any and All Funds Held in Republic Bank of Arizona Account

26    XXXX1889; XXXX2592, XXXX1938, XXXX2912, and XXXX2500.

27
28
     Case 2:19-cv-07048-RGK-PJW Document 9 Filed 08/13/19 Page 2 of 5 Page ID #:102



1           2.   Case Number CV 18-8420-MRW, United States of America v.
2     $1,546,076.35 IN BANK FUNDS SEIZED FROM REPUBLIC BANK OF ARIZONA
3     ACCOUNT ‘1889, et al.
4           3.   Case number CV 18-8423-RGK (PJWx), United States of America
5     v. $404,374.12 in Bank Funds Seized from National Bank of Arizona
6     Account ‘0178, et al.
7           4.   Case number CV 18-8551-DSF, United States of America v. Real
8     Property Located in San Francisco County, California.
9           5.   Case number CV 18-8555, United States of America v. Real
10    Property Located in Maricopa County, Arizona.
11          6.   Case number CV 18-8556, United States of America v. Real
12    Property Located in Coconino County, Arizona.
13          7.   Case number CV 18-8565, United States of America v.
14    $16,500,000.00 in Bank Funds Seized from K&H Account ‘1210.
15          8.   Case number CV 18-8566-RGK (PJWx), United States of America
16    v. $5,462,027.17 in Bank Funds Seized from Compass Bank Account
17    ‘3873, et al.
18          9.   Case number CV 8568-RGK (PJWx), United States of America v.
19    $359,527.06 Seized from Compass Bank Account ‘3825, et al.
20          10. Case number CV 18-8569-RGK (PJWx), United States of America
21    v. €1,680,028.85 in Bank Funds Seized from Fio Account ‘2226, et al.
22          11. Case number CV 18-8723-PA, United States of America v. Real
23    Property Located in San Francisco, California.
24          12. Case number CV 18-8730-CJC, United States of America v. Real
25    Property Located in Sebastopol, California.
26          13. Case number CV 18-8577-RGK (PJWx), United States of America
27    v. €3,213,937.81 in Bank Fund Seized from Fio Account ‘4194, et al.
28



                                              2
     Case 2:19-cv-07048-RGK-PJW Document 9 Filed 08/13/19 Page 3 of 5 Page ID #:103



1           14. Case number CV 18-8570-RGK (PJWx), United States of America
2     v. Any and All Funds in ‘K000 K, et al.
3           15. Case number CV 18-8578-RGK (PJWx), United States of America
4     v. $3,374,918.61 in Bank Funds Seized from Prosperity Bank Account
5     ‘7188.
6           16. Case number CV 18-8579-RGK (PJWx), United States of America
7     v. $689,884.48 Seized from First Federal Savings & Loan of San Rafael
8     Account ‘3620, et al.
9           17. Case number CV 18-8588-RGK (PJWx), United States of America
10    v. $699,940.00 in Bank Funds from ING Bank ‘7684, et al.
11          18. Case number CV 18-8592-FMO, United States of America v.
12    Various Internet Domain Names.
13          19. Case number CV 18-8747-DDP, United States of America v.
14    €605,976.95 In Bank Funds Seized from Fio Account ‘8083, et al.
15          20. Case number CV 18-8748-MWF, United States of America v. Any
16    and All Funds Seized from Knab Bank Account ‘7664.
17          21. Case number CV 18-8749, United States of America v. Any and
18    All Funds Seized from Rabo Bank Account ‘2452.
19          22. Case number CV 18-8750, United States of America v. Any and
20    All Funds Seized from Rabo Bank Account ‘4721.
21          23. Case number CV 18-8753, United States of America v.
22    £747,664.17 Seized from Saxo Payments Account ‘1262.
23          24. Case number CV 18-8754, United States of America v. Any and
24    All Funds Seized from LHV Pank Account ‘4431.
25          25. Case number CV 18-8759, United States of America v. Real
26    Property Located in Chicago, Illinois.
27          26. Case number CV 18-8760, United States of America v. Real
28    Property Located in St. Helena, California.



                                              3
     Case 2:19-cv-07048-RGK-PJW Document 9 Filed 08/13/19 Page 4 of 5 Page ID #:104



1           27. Case number CV 18-8763, United States of America v. Real
2     Property Located in San Francisco, California.
3           28. Case number CV 18-8764, United States of America v. Real
4     Property Located in Paradise Valley, Arizona.
5           29. Case number CV 19-07032, United States of America v.
6      Approximately $1,412,085.94 in Bank Funds Seized from USAA Savings
7      Account ‘2155, et al.
8           30. Case number CV 19-07039, United States of America v.
9      Approximately $182,182.50 in Bank Funds Seized from Amro Bank N.V.
10     Account ‘6352, et al.
11       31.     Case number CV 19-07044, United States of America v.
12     Approximately $11,802.92 in Bank Funds Seized from Citibank Account
13     '6973.
14
15     Dated: August 13, 2019              NICOLA T. HANNA
                                           United States Attorney
16                                         BRANDON D. FOX
17                                         Assistant United States Attorney
                                           Chief, Criminal Division
18                                         STEVEN R. WELK
                                           Assistant United States Attorney
19                                         Chief, Asset Forfeiture Section
20
21                                         ____/s/John J. Kucera________
                                           JOHN J. KUCERA
22                                         Assistant United States Attorney
23
                                           Attorneys for Plaintiff
24                                         United States of America
25
26
27
28



                                              4
     Case 2:19-cv-07048-RGK-PJW Document 9 Filed 08/13/19 Page 5 of 5 Page ID #:105



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              5
